Exhibit 10.4






THIS INSTRUMENT WAS
PREPARED BY AND AFTER
RECORDING RETURN TO


Joshua L. Christie
Ice Miller LLP
One American Square, Suite 2900
Indianapolis, Indiana 46282










MORTGAGE, ASSIGNMENT OF RENTS AND LEASES, SECURITY AGREEMENT, FIXTURE FILING AND
FINANCING STATEMENT




THIS MORTGAGE, ASSIGNMENT OF RENTS AND LEASES, SECURITY AGREEMENT, FIXTURE
FILING AND FINANCING STATEMENT (this “Mortgage”) is dated as of July 31, 2020,
by AQUABOUNTY TECHNOLOGIES, INC., a Delaware corporation (“Mortgagor”), as
mortgagor, whose address is 2 Mill and Main Place, Suite 395, Maynard, MA 01754,
to FIRST FARMERS BANK AND TRUST, as mortgagee (“Mortgagee,” which term shall
include each of its successors and assigns in such capacity), whose address is
123 N. Jefferson Street, Converse, Indiana 46919.


Background:
A.Mortgagor is the owner of the fee simple interest in the real property located
at 11550 E Gregory Road, Albany, Indiana 47320, as more particularly described
on Exhibit A attached hereto and incorporated herein by reference;


B.Pursuant to that certain Unconditional and Continuing Secured Guaranty
Agreement of even date herewith given by Mortgagor in favor of Mortgagee (the
“Guaranty"), Mortgagor is guaranteeing the payment and performance of those
obligations of AquaBounty Farms Indiana LLC, a Delaware limited liability
company and subsidiary of the Mortgagor (the “Borrower”), under that certain
Loan and Security Agreement dated as of July 31, 2020 (as it may hereafter be
amended, modified, extended, renewed, restated, supplemented and/or amended and
restated from time to time, the “Loan Agreement”), including without limitation,
that certain Term Note in the original principal amount of Four Million Dollars
and 00/100 ($4,000,000.00) of even date herewith, executed by Borrower in favor
of Mortgagee, and any and all modifications, extensions and renewals thereof
(the “Note”). The loan evidenced by the Note, together with any and all
modifications, extensions and renewals thereof, is referred to herein as the
“Loan”.


C.Mortgagor is required to execute and deliver this Mortgage pursuant to the
Guaranty and the Loan Agreement.
I\15454129.6

--------------------------------------------------------------------------------

Exhibit 10.4
NOW, THEREFORE, to secure the obligations of the Mortgagor under the Guaranty,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Mortgagor hereby agrees as follows:


All capitalized terms used but not otherwise defined herein shall have the
respective meanings assigned thereto in the Loan Agreement. References to this
“Mortgage” shall mean this instrument as amended, revised, modified,
supplemented, extended or amended and restated from time to time.


ARTICLE I. MORTGAGE


1.1 Grant. For the purposes and upon the terms and conditions in this Mortgage,
Mortgagor irrevocably mortgages, warrants, grants, conveys and assigns to
Mortgagee, with right of entry and possession and, to the extent permitted by
applicable law, power of sale, Mortgagor’s interest in the following now owned
or hereafter acquired: (a) all of that tract or parcel(s) of land and other real
property interests described on Exhibit A attached hereto (the “Land”) and all
of the buildings, improvements, structures and fixtures (excluding any equipment
owned by Praxair, Inc., including any such equipment deemed to be a fixture (the
"Praxair Equipment")) now or subsequently located on the Land (the
“Improvements,” the Land and the Improvements being collectively referred to as
the “Real Property”); (b) all easements, rights-of-way and rights used in
connection with or as a means of access to any portion of the Real Property;
(c) all tenements, hereditaments and appurtenances thereof and thereto; (d) all
right, title and interest of Mortgagor, now owned or hereafter acquired, in and
to any land lying within the right-of-way of any street, open or proposed,
adjoining the Real Property, and any and all sidewalks, alleys and strips and
gores of land adjacent to or used in connection with the Real Property; (e) all
buildings, improvements, fixtures, equipment, and property (excluding the
Praxair Equipment) now or hereafter built on or in, or affixed to, the Real
Property, including but not limited to boilers, engines, motors, dynamos and
generating equipment; computers, computer workstations and terminals used in the
operation of building systems; telephone and other communications systems;
piping and plumbing fixtures; stoves, ranges, cooking apparatus and mechanical
kitchen equipment; dishwashers, clothes-dryers, refrigerators and freezers;
cooling, heating, ventilating, sprinkling and vacuum cleaning systems; fire
extinguishing apparatus and equipment; gas and electric fixtures; irrigation
systems and equipment; carpeting and underpadding; fire alarm, security and
access control systems; elevators, escalators, partitions, mantels, built-in
mirrors, window shades, blinds, screens, storm sash and awnings; furniture and
furnishings of public spaces, halls and lobbies; incinerating systems and
equipment; and landscaping now or hereafter erected or located on the Real
Property (the “Tangible Personalty”); (f) all development rights, governmental
or quasi-governmental licenses, permits or approvals, zoning rights and other
similar rights or interests which relate to the development, use or operation
of, or that benefit or are appurtenant to, the Real Property; (g) all mineral
rights, oil and gas rights, air rights, water or water rights, including without
limitation, all wells, canals, ditches and reservoirs of any nature and all
rights thereto, appurtenant to or associated with the Real Property, whether
decreed or undecreed, tributary or non-tributary, surface or underground,
appropriated or unappropriated, and all shares of stock in any water, canal,
ditch or reservoir company, and all well permits, water service contracts,
drainage rights and other evidences of any such rights; (h) all leases,
licenses, rental agreements and other agreements of any kind relating to the use
or occupancy of any of the Real Property, whether existing as of the date hereof
or at any time hereafter entered into, together with all guarantees of and
security for any tenant’s or lessee’s performance thereunder, and all
amendments, extensions, renewals and modifications thereto (each, a “Lease” and
collectively, the “Leases”), together with any and all other rents, income,
receipts, revenues, issues, profits and other income of any nature now or
hereafter due (including any income of any nature coming due during any
redemption period) under the Leases or from or arising out of the Real Property
including minimum rents, additional rents, percentage rents, parking or common
area maintenance contributions, tax and insurance contributions, deficiency
rents, forfeitures or liquidated damages following default in any Lease, all
proceeds payable as a result of exercise of any option to purchase the Real
Property, all proceeds derived from the termination or rejection of any Lease in
a bankruptcy or other insolvency proceeding, and all proceeds from any rights
and claims of any kind that Mortgagor may



--------------------------------------------------------------------------------

Exhibit 10.4
have against any tenant under the Leases or any occupants of the Real Property
(all of the above are hereafter collectively referred to as the “Rents”); (i)
all interest or estate which Mortgagor now has or may hereafter acquire in the
Real Property and all additions and accretions thereto; and (j) all awards or
payments made for the taking of all or any portion of the Real Property by
eminent domain or any proceeding or purchase in lieu thereof, or any damage to
any portion of the Real Property, and all proceeds of the foregoing (all such
property and related rights described in clauses (a) through (j) in this Section
1.1 are hereinafter individually and collectively referred to as the “Subject
Property”). The listing of specific rights or property shall not be interpreted
as a limitation of general terms.


TO HAVE AND TO HOLD the Subject Property with all privileges and appurtenances
thereunto belong, to Mortgagee, its successors and assigns forever, upon the
terms and conditions, and for the uses hereinafter set forth.


This Mortgage shall also constitute a security agreement under the Indiana
Uniform Commercial Code (the “Indiana UCC”) between Mortgagor as debtor and
Mortgagee as secured party. Mortgagor grants a security interest to Mortgagee in
any of the Subject Property that is fixtures or personal property, including
without limitation the Rents and any contract rights under the Leases.


ARTICLE II. OBLIGATIONS SECURED


2.1 Obligations Secured. Mortgagor makes this grant and assignment for the
purpose of securing the following (each, a “Secured Obligation” and
collectively, the “Secured Obligations”):


(a) performance by Mortgagor of all of the terms, provisions, conditions,
covenants and agreements on Mortgagor’s part to be performed and observed as
provided in the Guaranty;


(b) payment of all of the Obligations, including, without limitation, the
payment and performance of all obligations and liabilities of Mortgagor, as
guarantor, and Borrower (whether now existing or hereafter arising) under the
Loan Agreement and each of the other Loan Documents (including, without
limitation, this Mortgage);


(c) payment and performance of all obligations of Mortgagor under this Mortgage,
the Guaranty, or any other Loan Document to which it is a party, together with
all advances, payments or other expenditures made by Mortgagee as or for the
payment or performance of any such obligations of Mortgagor;


(d) payment and performance of all future advances and other obligations made or
incurred by Borrower pursuant to the Loan Agreement or the other Loan Documents;
and


(e) all modifications, extensions and renewals of any of the Secured Obligations
(including without limitation, (i) modifications, extensions or renewals at a
different rate of interest, or (ii) deferrals or accelerations of the required
principal payment dates or interest payment dates or both, in whole or in part),
however evidenced, whether or not any such modification, extension or renewal is
evidenced by a new or additional promissory note or notes.


2.2 Obligations. The term “obligations” is used herein in its most comprehensive
sense and includes any and all advances, debts, obligations and liabilities
heretofore, now or hereafter made, incurred or created, whether voluntary or
involuntary and however arising, whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined, joint or several,
including without limitation, all principal, interest, charges, including
prepayment charges and late charges, and loan fees at any time accruing or
assessed on any Secured Obligation.



--------------------------------------------------------------------------------

Exhibit 10.4
2.3 Notice of Secured Obligations. Upon the recordation of this Mortgage with
the Recorder’s Office in the County where the Real Property is located, all
Persons who may have or acquire an interest in the Subject Property are hereby
deemed to have notice of the terms of the Secured Obligations and to have
notice, if provided therein, that: (a) the Loan Agreement or any other Secured
Obligation may permit borrowing, repayment and reborrowing; and (b) the rate of
interest on one or more of the Secured Obligations may vary from time to time.
All such advances shall have the same priority as the funds initially advanced
under any such Secured Obligation.


2.4 Future Advances. This Mortgage is a “Future Advance Mortgage” under IC
32-29-1-10. This Mortgage is given to secure future advances under the Secured
Obligations to the same extent as if such future advances were made on the date
of the execution of this Mortgage, including payment of any and all additional
sums which are in the future loaned by Mortgagee to Mortgagor or any other
Borrower, to Mortgagor and another Borrower, or to another guaranteed or
endorsed by Mortgagor or any other Borrower pursuant to the Loan Agreement or
any other Loan Document, whether now or hereafter made, incurred or created,
whether voluntary or involuntary and however arising, whether due or not due,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
secured or unsecured, whether for principal, interest or other debts,
obligations or liabilities and whether or not all or any of such debts,
obligations or liabilities are or become barred by any statute of limitations or
otherwise unenforceable. The lien of this Mortgage shall be valid as to all
obligations secured hereby, including future advances, from the time of its
filing for recording in the recorder’s or registrar’s office of the county in
which the Subject Property is located. The total principal amount of the
obligations secured hereby may increase or decrease from time to time, however
the amount secured hereby shall not at any time exceed the maximum principal
amount of $10,000,000, together with interest thereon and the amount of any
disbursements made to preserve the lien of this Mortgage.


ARTICLE III. ASSIGNMENT OF LEASES AND RENTS


3.1 Assignment. For the purposes and upon the terms and conditions set forth
herein, Mortgagor irrevocably assigns to Mortgagee all of Mortgagor’s right,
title and interest, now owned or hereafter acquired in, to and under all Leases
and Rents. This assignment shall not impose upon Mortgagee any duty to produce
Rents from the Subject Property, nor cause Mortgagee to be: (a) a “mortgagee in
possession” for any purpose; (b) responsible for performing any of the
obligations of the lessor or landlord under any Lease; or (c) responsible for
any waste committed by any Person at any time in possession of the Subject
Property or any part thereof, or for any dangerous or defective condition of the
Subject Property, or for any negligence in the management, upkeep, repair or
control of the Subject Property. This is an absolute assignment, not an
assignment for security only, and Mortgagee’s right to Rents is not contingent
upon and may be exercised without taking possession of the Subject Property.
Mortgagor agrees to execute and deliver to Mortgagee, within five (5) days of
Mortgagee’s written request, such additional documents as Mortgagee may
reasonably request to further evidence the assignment to Mortgagee of any and
all Leases and Rents. Upon the occurrence and during the continuance of an Event
of Default, Mortgagee, at Mortgagee’s option and without notice, may notify any
lessee or tenant of this assignment of the Leases and Rents.


3.2 Protection of Security. To protect the security of this assignment,
Mortgagor agrees:


(a) At Mortgagor’s sole cost and expense: (i) to perform each obligation to be
performed by the lessor or landlord under each Lease and to enforce or secure
the performance of each material obligation to be performed by the lessee or
tenant under each Lease; (ii)  not to anticipate the Rents under any Lease (i.e.
not to accept payment of any Rents more than one month in advance); and
(iii) except in Mortgagor’s ordinary course of business, not to waive or release
any lessee or tenant of or from any material Lease obligations, in each case
except as otherwise permitted by the Loan Agreement. Upon the occurrence and
during the continuance of an Event of Default, Mortgagor assigns to Mortgagee
all of Mortgagor’s right and power to modify the terms of any Lease, to accept a
surrender under or terminate



--------------------------------------------------------------------------------

Exhibit 10.4
the term of or anticipate the Rents under any Lease, and to waive or release any
lessee or tenant of or from any Lease obligations.


(b) At Mortgagor’s sole cost and expense, to defend any action in any manner
connected with any Lease or the obligations thereunder, and to pay all costs of
Mortgagee, including reasonable attorneys’ fees, in any such action in which
Mortgagee may appear.


(c) That, should Mortgagor fail to do any act required to be done by Mortgagor
under a Lease, then Mortgagee, but without obligation to do so and without
releasing Mortgagor from any obligation hereunder, may make or do the same in
such manner and to such extent as Mortgagee deems necessary to protect the
security hereof, and, in exercising such powers, Mortgagee may employ attorneys
and other agents, and Mortgagor shall pay necessary reasonable costs and
attorneys’ fees incurred by Mortgagee, or its agents, in the exercise of the
powers granted herein.


(d) To pay to Mortgagee immediately upon demand all sums reasonably expended
under the authority hereof, including attorneys’ fees, together with interest
thereon at the default rate provided for in the Loan Agreement, and the same, at
Mortgagee’s option, may be added to any Secured Obligation and shall be secured
hereby.


3.3 License. So long as no Event of Default exists, Mortgagor shall have a
license (“License”) to collect and retain the Rents as, but not before, they
come due and payable and a license to exercise all rights under and with respect
to the Leases. At any time that an Event of Default exists, the License may be
revoked by Mortgagee, and Mortgagee may, to the extent permitted by applicable
law, at Mortgagee’s option and without further notice, either in person or by
agent, with or without bringing any action, or by a receiver to be appointed by
a court: (a) enter, take possession of, manage and operate the Subject Property
or any part thereof; provided that Borrower may, at the sole discretion of
Mortgagee and subject to the terms and conditions set forth in Section 11.1 of
the Loan Agreement, continue to produce, harvest and sell fish currently in
production at the Subject Property at the time of entry by Mortgagee; (b) make,
cancel, enforce or modify any Lease; (c) obtain and evict tenants, fix or modify
Rents, and do any acts which Mortgagee deems proper to protect the security
hereof; and (d) either with or without taking possession of the Subject
Property, in its own name, sue for or otherwise collect and receive all Rents,
including those past due and unpaid, and apply the same in accordance with the
provisions of this Mortgage. Mortgagor hereby authorizes and directs the tenants
of the Subject Property to pay Rents to Mortgagee upon written demand by
Mortgagee, without further consent of Mortgagor, without any obligation of such
tenants to determine whether an Event of Default has in fact occurred and
regardless of whether Mortgagee has taken possession of any portion of the
Subject Property, and the tenants may rely upon any written statement delivered
by Mortgagee to the tenants. Any such payments to Mortgagee shall constitute
payments to Mortgagor under the Leases. The entering and taking possession of
the Subject Property, the collection of Rents and the application thereof as
aforesaid, shall not cure or waive any Event of Default, nor waive, modify or
affect any notice of default hereunder, nor invalidate any act done pursuant to
any such notice. The License shall not grant to Mortgagee the right to
possession, except as provided in this Mortgage.


3.4 Statutory Rights. Without limited the scope of the assignment of Leases and
Rents contained in this Mortgage, the assignment of Leases and Rents set forth
herein shall constitute an assignment of rents as set forth in IC 32-21-4-1 and
thereby creates, and Borrower hereby grants to Mortgagee, a security interest in
the Leases and Rents that will be perfected upon the recording of this Mortgage.


ARTICLE IV. RIGHTS AND DUTIES OF THE PARTIES


4.1 Title. Mortgagor warrants that, except for Permitted Liens, Mortgagor
lawfully possesses and holds a valid fee simple interest in the Subject Property
without limitation on the right to encumber,



--------------------------------------------------------------------------------

Exhibit 10.4
as herein provided, and that this Mortgage is a valid lien on the Subject
Property and all of Mortgagor’s interest therein. Mortgagor warrants that (a) it
has a right to mortgage the Subject Property; (b) that it is seized of the Land
and the Improvements and has indefeasible fee simple title to the Land and the
Improvements and has the right to encumber and convey the same, and title to
such Land and Improvements is free and clear of all liens and encumbrances
except for the Permitted Liens; (c) that it is the owner of all material
Tangible Personalty free and clear of all liens and encumbrances except for the
Permitted Liens and (c) that it will warrant and defend the title to such
property except for Permitted Liens against the claims of all Persons. As to the
balance of the Subject Property, the Rents, and all other personal property, the
Mortgagor represents and warrants that it will defend such property against the
claims of all Persons subject to the Permitted Liens.


4.2 Damages; Insurance and Condemnation Proceeds.


(a) (i) All awards of damages and all other compensation payable directly or
indirectly by reason of a condemnation or proposed condemnation (or transfer in
lieu thereof) for public or private use affecting the Subject Property; (ii) all
other claims and awards for damages to or decrease in value of the Subject
Property; (iii) all proceeds of any insurance policies payable by reason of loss
sustained to the Subject Property; and (iv) all interest which may accrue on any
of the foregoing, are all absolutely and irrevocably assigned to and shall be
paid to Mortgagee.  At the absolute discretion of Mortgagee, whether or not its
security is or may be impaired, but subject to the terms of the Loan Agreement
and applicable law if any, and without regard to any requirement contained in
any other Section hereof, Mortgagee may apply all or any of the proceeds it
receives to its expenses in settling, prosecuting or defending any such claim
and apply the balance to the Secured Obligations in any order, and release all
or any part of the proceeds to Mortgagor upon any conditions Mortgagee may
impose.  Mortgagee may commence, appear in, defend or prosecute any assigned
claim or action, and may adjust, compromise, settle and collect all claims and
awards assigned to Mortgagee; provided that in no event shall Mortgagee be
responsible for any failure to collect any claim or award.


(b) Notwithstanding the foregoing to the contrary, if each of the following
conditions, is satisfied, Mortgagee shall, upon request of Mortgagor, permit
insurance or condemnation proceeds held by Mortgagee to be used by Mortgagor for
repair, restoration or replacement:


(i) There shall then exist no Event of Default;


(ii) Mortgagor shall furnish to Mortgagee a certificate of an architect or
engineer reasonably acceptable to Mortgagee stating (x) that the Subject
Property is capable of being restored, prior to the maturity of the Secured
Obligations, to substantially the same condition as existed prior to the loss or
condemnation, (y) the aggregate estimated direct and indirect costs of such
restoration and (z) as to any condemnation, that the property taken in such
condemnation, or sold under threat thereof, is not necessary to Mortgagor’s
customary use or occupancy of the Subject Property or Mortgagor otherwise
provides Mortgagee adequate assurance that the Subject Property can be restored
or is not necessary to Mortgagor’s customary use or occupancy of the Subject
Property;


(iii) In the event that the estimated cost of restoration set forth in the
certificate of such architect or engineer (and such revisions to such estimate
as are from time to time made) exceeds the net insurance proceeds or
condemnation awards actually received from time to time, Mortgagor shall deposit
the amount of such excess with Mortgagee or such other arrangements reasonably
acceptable to Mortgagee; and


(iv) Mortgagor completes the repair, restoration and replacement within 365 days
after the date of the loss or condemnation (or such longer term as Mortgagee may
reasonably approve).





--------------------------------------------------------------------------------

Exhibit 10.4
If Mortgagee makes insurance or condemnation proceeds available for repair,
restoration or replacement under this Section 4.2(b), such proceeds shall be
disbursed by Mortgagee in accordance with its customary procedures for the
disbursement of construction loans.


4.3 Protection of Security. Mortgagor shall, at Mortgagor’s sole expense:
(a) protect, preserve and defend the Subject Property and Mortgagor’s title and
right to possession of the Subject Property against all adverse claims and
(b) protect, preserve and defend the security of this Mortgage and the rights
and powers of Mortgagee under this Mortgage against all adverse claims.
Mortgagor shall give Mortgagee prompt notice in writing of the assertion of any
claim, the filing of any action or proceeding, or the occurrence of any damage,
condemnation offer or other action relating to or affecting the Subject
Property.


4.4 Powers and Duties of Mortgagee. Mortgagee, may, upon written request,
without obligation to do so or liability therefor and without notice:
(a) release all or any part of the Subject Property from the lien of this
Mortgage; (b) consent to the making of any map or plat of the Subject Property;
and (c) join in any grant of easement or declaration of covenants and
restrictions with respect to the Subject Property, or any extension agreement or
any agreement subordinating the lien or charge of this Mortgage. Mortgagee may
from time to time apply to any court of competent jurisdiction for aid and
direction in the exercise or enforcement of its rights and remedies available
under this Mortgage, and may obtain orders or decrees directing, confirming or
approving acts in the exercise or enforcement of said rights and remedies.
Mortgagee has no obligation to notify any party of any pending sale or any
action or proceeding (including, but not limited to, actions in which Mortgagor
or Mortgagee shall be a party) unless held or commenced and maintained by
Mortgagee under this Mortgage.


4.5 Compensation; Exculpation; Indemnification.


(a) Mortgagee shall not directly or indirectly be liable to Mortgagor or any
other Person as a consequence of: (i) the exercise of any rights, remedies or
powers granted to Mortgagee in this Mortgage; (ii) the failure or refusal of
Mortgagee to perform or discharge any obligation or liability of Mortgagor under
this Mortgage or any Lease or other agreement related to the Subject Property;
or (iii) any loss sustained by Mortgagor or any third party as a result of
Mortgagee’s failure to lease the Subject Property or any portion thereof after
any Event of Default or from any other act or omission of Mortgagee in managing
the Subject Property or any portion thereof after any Event of Default unless
such loss is caused by the willful misconduct or gross negligence of Mortgagee,
in each case as determined by a final and non-appealable judgment in a court of
competent jurisdiction; and no such liability shall be asserted or enforced
against Mortgagee, and all such liability is hereby expressly waived and
released by Mortgagor.


(b) Mortgagor shall indemnify Mortgagee against, and defend and hold them
harmless from, any and all losses, damages, liabilities, claims, causes of
action, judgments, court costs, reasonable attorneys’ fees and other legal
expenses, costs of evidence of title, costs of evidence of value, and other
expenses which any such Person may suffer or incur: (i) by reason of this
Mortgage; (ii) by reason of the execution of this Mortgage or the performance of
any act required or permitted hereunder or by law; (iii) as a result of any
failure of Mortgagor to perform Mortgagor’s obligations; or (iv) by reason of
any alleged obligation or undertaking of Mortgagee to perform or discharge any
of the representations, warranties, conditions, covenants or other obligations
contained in any other document related to the Subject Property, including
without limitation, the payment of any taxes, assessments, rents or other lease
obligations, liens, encumbrances or other obligations of Mortgagor under this
Mortgage, except to the extent that any of the foregoing directly result from
the gross negligence or willful misconduct of the Mortgagee, as determined by a
court of competent jurisdiction by final nonappealable judgment. Mortgagor’s
duty to indemnify and defend Mortgagee shall survive the payment, discharge or
cancellation of the Secured Obligations and the release or satisfaction, in
whole or in part, of this Mortgage.





--------------------------------------------------------------------------------

Exhibit 10.4
(c) Mortgagor shall pay all indebtedness arising under this Section immediately
upon demand by Mortgagee, together with interest thereon from the date such
indebtedness arises at the default rate provided for in the Loan Agreement.


4.6 Releases, Extensions, Modifications and Additional Security. Without notice
to or the consent, approval or agreement of any Person having any interest at
any time in the Subject Property or in any manner obligated under any Secured
Obligation (each, an “Interested Party”), Mortgagee may, from time to time as
permitted by the Loan Agreement, release any Interested Party from liability for
the payment of any Secured Obligation, take any action or make any agreement
extending the maturity or otherwise altering the terms or increasing the amount
of any Secured Obligation, accept additional security, and enforce, waive,
subordinate or release all or a portion of the Subject Property or any other
security for any Secured Obligation. None of the foregoing actions shall release
or reduce the personal liability of any Interested Party or release or impair
the priority of the lien of this Mortgage upon the Subject Property.


4.7 Release of Mortgage. Upon any disposition of the Secured Property permitted
by the Loan Agreement and upon the payment in full of all Secured Obligations
(other than (i) contingent indemnification and expense reimbursement obligations
which survive termination of the Loan Documents and in respect of which no claim
has been made and (ii) obligations under Secured Cash Management Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Secured Party have been made), the termination or expiration of the Commitments,
Mortgagee, without warranty, shall deliver for recording in the appropriate real
property records a satisfaction or release of Mortgage for the Subject Property,
or that portion thereof then covered hereby, from the lien of this Mortgage.


4.8 Subrogation. Mortgagee shall be subrogated to the lien of all encumbrances,
whether or not released of record, paid in whole or in part by Mortgagee
pursuant to this Mortgage or by the proceeds of any Secured Obligation.


4.9 Restrictions on Transfer. Except as permitted by the Loan Documents, it
shall be an Event of Default hereunder if, without the prior written consent of
Mortgagee, Mortgagor shall create, effect or consent to or shall suffer or
permit any conveyance, sale, assignment, transfer, lien, pledge, mortgage,
security interest or other encumbrance or alienation of the Subject Property or
any part thereof or interest therein, including the equity of redemption;
whether any such conveyance, sale, assignment, transfer, lien, pledge, mortgage,
security interest, encumbrance or alienation is effected directly, indirectly,
voluntarily or involuntarily, by operation of law or otherwise; provided that
the foregoing provisions of this Section shall not apply to (i) liens securing
the Loan, or (ii) the lien of current taxes and assessments not in default.


ARTICLE V. DEFAULT PROVISIONS


5.1 Event of Default. The term “Event of Default” as used in this Mortgage shall
mean:


(a)if a default or an Event of Default under any Loan Document occurs and
continues beyond any applicable cure period;


(b)if a default under any loan to or agreement with Mortgagee by the Mortgagor
shall occur and be continuing beyond any applicable cure period;


(c)if a default under Section 4.9 herein shall occur and be continuing without
notice or period of grace of any kind;





--------------------------------------------------------------------------------

Exhibit 10.4
(d)if any default exists under any other provisions hereof, and such default
shall continue for thirty (30) days after written notice to Mortgagor or if such
failure cannot reasonably be corrected within such thirty (30) day time period,
such longer period not to exceed ninety (90) days that the Mortgagor diligently
pursues the correction thereof; or


(e)if there shall occur any default or event of default, or any similar event,
or any event which requires the prepayment of borrowed money or the acceleration
of the maturity thereof, under the terms of any evidence of indebtedness or
other agreement guaranteed, issued, assumed or entered into by the Mortgagor or
any borrower or guarantor of the Loan or under the terms of any indenture,
agreement or instrument under which any such evidence of indebtedness or other
agreement is issued, assumed, secured or guaranteed, whether owed to Mortgagee
or any other creditor, and such event shall continue beyond any applicable
period of grace.


5.2 Rights and Remedies. Upon the occurrence and continuance of any Event of
Default, and at any time thereafter, Mortgagee shall, subject to the terms of
the Guaranty, have all the following rights and remedies:


(a) With or without notice, to declare all Secured Obligations immediately due
and payable in full;


(b) To the extent permitted by applicable law, with or without notice, without
releasing Mortgagor from any Secured Obligation and without becoming a mortgagee
in possession, to cure any Event of Default and, in connection therewith: (i) to
enter upon the Subject Property and to do such acts and things as Mortgagee
deems necessary or desirable to protect the security of this Mortgage, including
without limitation, to appear in and defend any action or proceeding purporting
to affect the security of this Mortgage or the rights or powers of Mortgagee
hereunder and to exclude Mortgagor and its agents and employees from the Subject
Property without liability for trespass, damage or otherwise (Mortgagor hereby
agreeing to surrender possession of the Subject Property to Mortgagee upon
demand at any such time) and use, operate, manage, maintain and control the
Subject Property and every part thereof, including, at the sole discretion of
Mortgagee and subject to the terms and conditions set forth in Section 11.1 of
the Loan Agreement, permitting Borrower to continue to produce, harvest and sell
fish currently in production at the Subject Property at the time of entry by
Mortgagee; (ii) to pay, purchase, contest or compromise any encumbrance, charge,
lien or claim of lien which, in the judgment of Mortgagee, is senior in priority
to this Mortgage (except to the extent set forth in the Intercreditor
Agreement), the judgment of Mortgagee being conclusive as between the parties
hereto; (iii) to obtain, and to pay any premiums or charges with respect to, any
insurance required to be carried hereunder; and (iv) to employ counsel,
accountants, contractors and other appropriate persons to assist Mortgagee.


(c) To commence and maintain proceedings, judicial or otherwise, to foreclose
this Mortgage under applicable law, in which case the Subject Property or any
interest therein may be sold for cash or credit in one or more parcels or in
several interests or portions and in any manner, at such time and place, upon
such terms and after such notice thereof as may be required or permitted by
applicable law, or to obtain specific enforcement of the covenants of Mortgagor
under this Mortgage, and Mortgagor agrees that such covenants shall be
specifically enforceable by injunction or any other appropriate equitable
remedy. For the purposes of any suit brought under this subsection, Mortgagor
waives the defenses of laches and any applicable statute of limitations.


(d) To apply to a court of competent jurisdiction for and obtain appointment of
a receiver of the Subject Property as a matter of strict right and without
regard to: (i) the adequacy of the security for the repayment of the Secured
Obligations; or (ii) the existence of a declaration that the Secured Obligations
are immediately due and payable.





--------------------------------------------------------------------------------

Exhibit 10.4
(e) To take and possess all documents, books, records, papers and accounts of
Mortgagor or the then owner of the Subject Property; to make or modify Leases
of, and other agreements with respect to, the Subject Property upon such terms
and conditions as Mortgagee deems proper; and to make repairs, alterations and
improvements to the Subject Property deemed necessary, in Mortgagee’s judgment,
to protect or enhance the security hereof.


(f) To resort to and realize upon the security hereunder and any other security
now or later held by Mortgagee concurrently or successively and in one or
several consolidated or independent judicial actions or lawfully taken
non-judicial proceedings, or both, to take all actions permitted under the
Indiana UCC, and to apply the proceeds received in accordance with Section 5.3,
all in such order and manner as Mortgagee shall determine in its sole
discretion.


(g) Upon sale of the Subject Property at any judicial or non-judicial
foreclosure, Mortgagee may credit bid (as determined by Mortgagee in its sole
discretion) all or any portion of the Secured Obligations. In determining such
credit bid, Mortgagee may, but is not obligated to, take into account all or any
of the following: (i) appraisals of the Subject Property as such appraisals may
be discounted or adjusted by Mortgagee in its sole underwriting discretion;
(ii) expenses and costs incurred by Mortgagee with respect to the Subject
Property prior to foreclosure; (iii) expenses and costs which Mortgagee
anticipates will be incurred with respect to the Subject Property after
foreclosure, but prior to resale, including without limitation, costs of
structural reports and other due diligence, costs to carry the Subject Property
prior to resale, costs of resale (e.g., commissions, attorneys’ fees, and
taxes), Hazardous Materials clean-up and monitoring, deferred maintenance,
repair, refurbishment and retrofit, and costs of defending or settling
litigation affecting the Subject Property; (iv) declining trends in real
property values generally and with respect to properties similar to the Subject
Property; (v) anticipated discounts upon resale of the Subject Property as a
distressed or foreclosed property; (vi) the existence of additional collateral,
if any, for the Secured Obligations; and (vii) such other factors or matters
that Mortgagee deems appropriate. Mortgagor acknowledges and agrees that, to the
extent permitted by law: (A) Mortgagee is not required to use any or all of the
foregoing factors to determine the amount of its credit bid; (B) this Section
does not impose upon Mortgagee any additional obligations that are not imposed
by law at the time the credit bid is made; (C) the amount of Mortgagee’s credit
bid need not have any relation to any loan-to-value ratios specified in any
agreement between Mortgagor and Mortgagee or previously discussed by Mortgagor
and Mortgagee; and (D) Mortgagee’s credit bid may be, at Mortgagee’s sole
discretion, higher or lower than any appraised value of the Subject Property.


(h) In the event of any breach of any of the covenants, agreements, terms or
conditions contained in this Mortgage, and notwithstanding to the contrary any
exculpatory or non-recourse language which may be contained herein, Mortgagee
shall be entitled to enjoin such breach and obtain specific performance of any
covenant, agreement, term or condition and Mortgagee shall have the right to
invoke any equitable right or remedy as though other remedies were not provided
for in this Mortgage. In any sale of the Subject Property made pursuant to this
Mortgage, Mortgagee, to the extent permitted by governing law, may elect to deem
all of the Subject Property to be real property for purposes thereof.


5.3 Application of Foreclosure Sale Proceeds. After deducting all costs, fees
and expenses of sale, including costs of evidence of title and attorneys’ fees
in connection with a sale, all proceeds of any foreclosure sale shall, to the
extent permitted by law, be applied first, to payment of all Secured Obligations
(including without limitation, all sums expended by Mortgagee under the terms
hereof and not then repaid, with accrued interest at the default rate provided
for in the Loan Agreement), in such order and amounts as Mortgagee in its sole
discretion shall determine; and the remainder, if any, to the Person or Persons
legally entitled thereto.


5.4 Application of Other Sums. All Rents or other sums received by Mortgagee or
any agent or receiver hereunder, less all costs and expenses incurred by
Mortgagee or such agent or receiver, including attorneys’ fees, shall be applied
to payment of the Secured Obligations in such order as



--------------------------------------------------------------------------------

Exhibit 10.4
Mortgagee shall determine in its sole discretion; provided that Mortgagee shall
have no liability for funds not actually received by Mortgagee.


5.5 No Cure or Waiver. Neither Mortgagee’s or any receiver’s entry upon and
taking possession of the Subject Property, nor any collection of Rents,
insurance proceeds, condemnation proceeds or damages, other security or proceeds
of other security, or other sums, nor the application of any collected sum to
any Secured Obligation, nor the exercise of any other right or remedy by
Mortgagee or any receiver shall impair the status of the security of this
Mortgage, or cure or waive any breach, Event of Default or notice of default
under this Mortgage, or nullify the effect of any notice of default or sale, or
prejudice Mortgagee in the exercise of any right or remedy, or be construed as
an affirmation by Mortgagee of any tenancy, lease or option of the Subject
Property or a subordination of the lien of this Mortgage.


5.6 Costs, Expenses and Attorneys’ Fees. Mortgagor agrees to pay to Mortgagee
immediately upon demand the full amount of all out of pocket payments, advances,
charges, costs and expenses, including court costs and reasonable attorneys’
fees, expended or incurred by Mortgagee pursuant to this Article V, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Mortgagee or any other Person) relating to
Mortgagor or in any way affecting any of the Subject Property or Mortgagee’s
ability to exercise any of its rights or remedies with respect thereto. Without
limitation of the foregoing, Mortgagor shall, at its sole cost and expense,
protect, defend, indemnify, release and hold harmless the Mortgagee from and
against any and all claims, losses, payments, charges, costs and expenses
imposed upon or incurred by or asserted against any Secured Party and directly
or indirectly arising out of or in any way relating to any tax on the making
and/or recording of this Mortgage or any of the other Loan Documents. All of the
foregoing shall be paid by Mortgagor with interest from the date of demand until
paid in full at the default rate provided for in the Loan Agreement.


5.7 Power to File Notices and Cure Defaults. Mortgagor hereby irrevocably
appoints Mortgagee (and all officers, employees or agents designated by
Mortgagee) as Mortgagor’s true attorney-in-fact to perform any of the following
powers, which agency is coupled with an interest and is irrevocable: (a) to
execute and/or record any notices of completion, cessation of labor, or any
other notices that Mortgagee deems appropriate to protect the Mortgagee’s
interests; and (b)  upon the occurrence and continuance of any event, act or
omission which with the giving of notice or the passage of time, or both, would
constitute an Event of Default, to perform any obligation of Mortgagor
hereunder; provided that Mortgagee, as such attorney-in-fact, shall only be
accountable for such funds as are actually received by Mortgagee, and Mortgagee
shall not be liable to Mortgagor or any other Person for any failure to act
under this Section.


5.8 Remedies Cumulative; No Waiver. All rights, powers and remedies of Mortgagee
hereunder are cumulative and are in addition to all rights, powers and remedies
provided by law or in any other Loan Document. No delay, failure or
discontinuance of Mortgagee in exercising any right, power or remedy hereunder
shall affect or operate as a waiver of such right, power or remedy; nor shall
any single or partial exercise of any such right, power or remedy preclude,
waive or otherwise affect any other or further exercise thereof or the exercise
of any other right, power or remedy.


ARTICLE VI. MISCELLANEOUS PROVISIONS


6.1 No Merger. No merger shall occur as a result of any Secured Party’s
acquiring any other estate in, or any other lien on, the Subject Property unless
such Secured Party specifically consents to a merger in writing.





--------------------------------------------------------------------------------

Exhibit 10.4
6.2 Execution of Documents. Mortgagor agrees, upon demand by Mortgagee, to do
any act or execute any and all reasonably requested documents and instruments
(including, but not limited to, security agreements on any personalty included
or to be included in the Secured Obligations and a separate assignment of each
Lease in recordable form that includes or refers to the License) required to
effectuate the provisions hereof as long as any such documents or instruments do
not add additional liability or obligations on Mortgagor.


6.3 Right of Inspection. Subject to the rights of tenants under the Leases,
Mortgagee or its agents or employees may enter onto the Subject Property at any
reasonable time upon prior notice (other than in the case of an emergency) for
the purpose of inspecting the Subject Property and ascertaining Mortgagor’s
compliance with the terms hereof.


6.4 Notices, Requests for Notice. All notices, requests and demands which
Mortgagor or Mortgagee is required or may desire to give to the other party must
be in writing, delivered in accordance with the terms of the Loan Agreement to
Mortgagee at the following address:


First Farmers Bank and Trust
123 N. Jefferson Street
Converse, Indiana 46919


and to Mortgagor at its address set forth in the introductory paragraph hereto,
or at such other address as either party shall designate by written notice to
the other party in accordance with the provisions hereof.


6.5 Successors; Assignment. This Mortgage shall be binding upon and inure to the
benefit of the successors and assigns of the parties hereto.


6.6 Rules of Construction. (a) When appropriate based on the identity of the
parties or other circumstances, the masculine gender includes the feminine or
neuter or both, and the singular number includes the plural; (b) the term
“Subject Property” includes all and any part of or interest in the Subject
Property; (c) all Section headings herein are for convenience of reference only,
are not a part of this Mortgage, and shall be disregarded in the interpretation
of any portion of this Mortgage; and (d) all terms of Exhibit A, and each other
exhibit and/or rider attached hereto and recorded herewith, are hereby
incorporated into this Mortgage by this reference.


6.7 Amendments and Waivers; No Oral Modification. Neither this Mortgage nor any
terms hereof may be amended, supplemented or modified except in accordance with
the provisions of the Loan Agreement. This Mortgage may not be changed or
terminated orally. Any agreement made by Mortgagor and Mortgagee after the date
of this Mortgage relating to this Mortgage shall be superior to the rights of
the holder of any intervening or subordinate lien or encumbrance.


6.8 Severability of Provisions. If any provision of this Mortgage shall be held
to be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Mortgage.


6.9 Mortgagor’s Waiver of Rights. To the fullest extent permitted by law,
Mortgagor waives the benefit of all laws now existing or that may subsequently
be enacted providing for (i) any appraisement before sale of any portion of the
Subject Property, (ii) any extension of the time for the enforcement of the
collection of the Secured Obligations or the creation or extension of a period
of redemption from any sale made in collecting such debt and (iii) exemption of
the Subject Property from attachment, levy or sale under execution or exemption
from civil process. To the full extent Mortgagor



--------------------------------------------------------------------------------

Exhibit 10.4
may do so, Mortgagor agrees that Mortgagor will not at any time insist upon,
plead, claim or take the benefit or advantage of any law now or hereafter in
force providing for any appraisement, valuation, stay, exemption, extension or
redemption, or requiring foreclosure of this Mortgage before exercising any
other remedy granted hereunder and Mortgagor, for Mortgagor and its successors
and assigns, and for any and all Persons ever claiming any interest in the
Subject Property, to the extent permitted by law, hereby waives and releases all
rights of redemption, valuation, appraisement, stay of execution, notice of
election to mature or declare due the whole of the secured indebtedness and
marshaling in the event of exercise by Mortgagee or any other Secured Party of
the right of the rights hereby created.


6.10 Multiple Security. If (a) the Subject Property shall consist of one or more
parcels, whether or not contiguous and whether or not located in the same
county, (b) in addition to this Mortgage, Mortgagee shall now or hereafter hold
or be the beneficiary of one or more additional mortgages, liens, deeds of trust
or other security (directly or indirectly) for the Secured Obligations upon
other property in the State of Indiana (whether or not such property is owned by
Mortgagor or by others) or (c) both the circumstances described in clauses (a)
and (b) shall be true, then to the fullest extent permitted by law, upon the
occurrence and during the continuance of an Event of Default, Mortgagee may, at
its election, commence or consolidate in a single mortgagee’s sale or
foreclosure action all mortgagee’s sale or foreclosure proceedings against all
such collateral securing the Secured Obligations (including the Subject
Property), which action may be brought or consolidated in the courts of, or sale
conducted in, any county in which any of such collateral is located. Mortgagor
acknowledges that the right to maintain a consolidated mortgagee’s sale or
foreclosure action upon the occurrence and during the continuance of an Event of
Default is a specific inducement to Mortgagee to extend the Secured Obligations,
and Mortgagor expressly and irrevocably waives any objections to the
commencement or consolidation of the foreclosure proceedings in a single action
and any objections to the laying of venue or based on the grounds of forum non
conveniens which it may now or hereafter have. Mortgagor further agrees that if
upon the occurrence and during the continuance of an Event of Default Mortgagee
shall be prosecuting one or more foreclosure or other proceedings against a
portion of the Subject Property or against any collateral other than the Subject
Property, which collateral directly or indirectly secures the Secured
Obligations, or if Mortgagee shall have obtained a judgment of foreclosure and
sale or similar judgment against such collateral, then, whether or not such
proceedings are being maintained or judgments were obtained in or outside the
State of Indiana, upon the occurrence and during the continuance of an Event of
Default Mortgagee may commence or continue any foreclosure proceedings and
exercise its other remedies granted in this Mortgage against all or any part of
the Subject Property and Mortgagor waives any objections to the commencement or
continuation of a foreclosure of this Mortgage or exercise of any other remedies
hereunder based on such other proceedings or judgments, and waives any right to
seek to dismiss, stay, remove, transfer or consolidate either any action under
this Mortgage or such other proceedings on such basis. The commencement or
continuation of proceedings to sell the Subject Property, to foreclose this
Mortgage or the exercise of any other rights hereunder or the recovery of any
judgment by Mortgagee or the occurrence of any sale by Mortgagee in any such
proceedings shall not prejudice, limit or preclude Mortgagee’s right to commence
or continue one or more foreclosure or other proceedings or obtain a judgment
against any other collateral (either in or outside the State of Indiana) which
directly or indirectly secures the Secured Obligations, and Mortgagor expressly
waives any objections to the commencement of, continuation of, or entry of a
judgment in such other sales or proceedings or exercise of any remedies in such
sales or proceedings based upon any action or judgment connected to this
Mortgage, and Mortgagor also waives any right to seek to dismiss, stay, remove,
transfer or consolidate either such other sales or proceedings or any sale or
action under this Mortgage on such basis. It is expressly understood and agreed
that to the fullest extent permitted by law, Mortgagee may, upon the occurrence
and during the continuance of an Event of Default, at its election, cause the
sale of all collateral which is the subject of a single mortgagee’s sale or
foreclosure action at either a single sale or at multiple sales conducted
simultaneously and take such other measures as are appropriate in order to
effect the agreement of the parties to dispose of and administer all collateral
securing the Secured Obligations (directly or indirectly) in the most economical
and least time-consuming manner.





--------------------------------------------------------------------------------

Exhibit 10.4
6.11 Governing Law. This Mortgage shall be governed by and construed in
accordance with the laws of the State of Indiana.


6.12 Conflicts. In the event of any conflict between the terms and provisions of
this Mortgage and the terms and provisions of the Loan Agreement, the terms and
provisions of the Loan Agreement shall govern with respect to the Subject
Property.


6.13 Fixture Filing. This Mortgage constitutes a financing statement filed as a
fixture filing under the Indiana UCC, as amended or recodified from time to
time, covering any Subject Property or goods which now is or later may become a
fixture attached to the Real Property or any building located thereon and is to
be filed for record in the real estate records of the county where the Subject
Property is situated. The real property to which the fixtures relate is
described on Exhibit A attached hereto. The name of the debtor for purposes of
this financing statement is the name of the Mortgagor set forth in the first
paragraph on Page 1 hereof, and the name of the secured party for purposes of
this financing statement is the name of Mortgagee set forth in the first
paragraph on Page 1 hereof. The mailing address of the Mortgagor/debtor is the
address of the Mortgagor set forth in the first paragraph on Page 1 hereof. The
address of Mortgagee/secured party is the address of Mortgagee as set forth in
the first paragraph on Page 1 hereof. Mortgagor is an organization that is a
corporation organized under the laws of the State of Delaware. The Delaware
organizational identification number for Mortgagor is 2282110.


6.14 Indiana State Specific Provisions. Notwithstanding anything to the contrary
contained in this Mortgage, in the event of any conflict or inconsistency
between the provisions of this Section 6.14 and the other provisions of this
Mortgage, the provisions of this Section 6.14 will govern.
(a) The obligations under the Loan Agreement have a final maturity date of
October 1, 2028.
(b) Nothing in this Mortgage is intended to constitute a waiver of deficiency
under IC 32-29-7-5.
(c) Mortgagor agrees that Mortgagee shall be entitled to a receiver as a matter
of right in accordance with IC 32-30-5-1(4)(C) in any action by Mortgagee
seeking to enforce this Mortgage, including, without limitation, by foreclosure.
(d) For purposes of this Section 6.14(d), "Applicable Law" means statutory and
case law in Indiana, including, but not by way of limitation, Mortgage
Foreclosure Actions, Ind. Code 32-30-10, Receiverships, Ind. Code 32-30-5, and
the Uniform Commercial Code - Secured Transactions, Ind. Code 26-1-9.1 (the
"UCC"), as amended, modified and/or recodified from time to time; provided,
however, if by reason of mandatory provisions of law, the perfection, the effect
of perfection or nonperfection, and the priority of a security interests in any
collateral are governed by the Uniform Commercial Code as in effect in a
jurisdiction other than Indiana, "UCC" shall mean the Uniform Commercial Code as
in effect in such other jurisdiction for purposes of the provisions hereof
relating to perfection, effect of perfection or non-perfection, and the priority
of the security interests in any such collateral. Notwithstanding anything in
the Loan Agreement, this Mortgage or the other Loan Documents to the contrary,
upon the occurrence and during the continuance of an Event of Default, Mortgagee
shall be entitled to all rights and remedies that a mortgagee would have under
Applicable Law. In the event of any inconsistency between the provisions of this
Mortgage and the provisions of Applicable Law, the provisions of Applicable Law
shall take precedence over the provisions of the Mortgage, but shall not
invalidate or render unenforceable any other provisions of the Mortgage that can
be construed in a manner consistent with Applicable Law. Conversely, if any
provision of the Mortgage shall grant to Mortgagee any rights or remedies upon
the occurrence and during the continuance of an Event of Default of the
Mortgagor which are more limited than the rights or remedies that would
otherwise be vested in the mortgagee under



--------------------------------------------------------------------------------

Exhibit 10.4
Applicable Law in the absence of said provision, Mortgagee shall be vested with
the rights and remedies granted under Applicable Law. Notwithstanding any
provision in this Mortgage relating to a power of sale or other provision for
sale of the Subject Property upon the occurrence and during the continuance of
an Event of Default by Mortgagor other than under a judicial proceeding, any
sale of the Subject Property pursuant to the Mortgage will be made through a
judicial proceeding, except as otherwise may be permitted under the Uniform
Commercial Code. To the extent Applicable Law limits: (i) the availability of
the exercise of any of the remedies set forth in the Mortgage, including without
limitation the remedies involving a power of sale on the part of Mortgagee and
the right of Mortgagee to exercise self-help in connection with the enforcement
of the terms of the Mortgage, or (ii) the enforcement of waivers and indemnities
made by Mortgagor, such remedies, waivers, or indemnities shall be exercisable
or enforceable, any provisions in the Mortgage to the contrary notwithstanding,
if, and to the extent, permitted by the laws in force at the time of the
exercise of such remedies or the enforcement of such waivers or indemnities
without regard to whether such remedies, waivers or indemnities were enforceable
at the time of the execution and delivery of the Mortgage. The proceeds of any
foreclosure sale of the Subject Property shall be distributed and applied
pursuant to Applicable Law.
(e) All payments owed by Mortgagor to Mortgagee under the Loan Agreement, this
Mortgage, or any other Loan Document shall be made without relief from valuation
and appraisement laws.
[Signature page follows.]




--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, Mortgagor has executed and delivered this Mortgage
as of the date first set forth above.




Mortgagor:




AQUABOUNTY TECHNOLOGIES, INC.,
a Delaware corporation




By: /s/ David A. Frank 
Name: David A. Frank
Title: Treasurer and Chief Financial Officer




STATE OF MASSACHUSETTS )
        ) SS:
COUNTY OF MIDDLESEX )




The foregoing instrument was acknowledged before me, a Notary Public in and for
said County and State, on this 31st day of July, 2020, by David A. Frank, as
Treasurer and Chief Financial Officer of AquaBounty Farms Indiana LLC, a
Delaware limited liability company, on behalf of the company.




/s/ Christopher H. Martin 
Print Name: Christopher H. Martin
Notary Public, Middlesex County, Massachusetts
My commission expires: August 19, 2022


[Affix seal below]


/SEAL/



--------------------------------------------------------------------------------

Exhibit 10.4
Witness:






/s/ Sherry Sylvester 
Witness Signature


Witness Name (Print): Sherry Sylvester


STATE OF MASSACHUSETTS )
        ) SS:
COUNTY OF MIDDLESEX )


Before me, a Notary Public in and for said County and State, personally appeared
Sherry Sylvester, on this 31st day of July, 2020, being known to me to be the
person whose name is subscribed as a witness to the foregoing instrument, who,
being duly sworn by me, deposes and says that the foregoing instrument was
executed and delivered by David A. Frank in the above-named subscribing
witness’s presence, and that the above-named subscribing witness is not a party
to the transaction described in the foregoing instrument and will not receive
any interest in or proceeds from the property that is the subject of the
transaction.


/s/ Christopher H. Martin 
Print Name: Christopher H. Martin
Notary Public, Middlesex County, Massachusetts
My commission expires: August 19, 2022


[Affix seal below]


/SEAL/






This instrument was prepared by and upon recording return to:
Joshua L. Christie, Esq.
Ice Miller LLP
One American Square, Suite 2900
Indianapolis, Indiana 46282


I affirm, under the penalties for perjury, that I have taken reasonable care to
redact each social security number in this document, unless required by law.
Joshua L. Christie, Esq.



--------------------------------------------------------------------------------

Exhibit 10.4
EXHIBIT A


Description of Real Property


THE FOLLOWING REAL ESTATE IS LOCATED IN DELAWARE COUNTY, INDIANA:


Part of Section 35, Township 22 North, Range 11 East, Niles Township, Delaware
County, Indiana as described as follows:


Commencing at a monument found at the southwest corner of said Section 35;
thence South 88 degrees 52 minutes 32 seconds East (assumed bearing) 753.23 feet
along the south line of said Section 35 to a PK nail found in Gregory Road at
the Point of beginning of this description; thence North 61 degrees 09 minutes
52 seconds West 8.97 feet to a point in Gregory Road; thence North 34 degrees 42
minutes 01 second West 269.24 feet to a PK nail found Gregory Road; thence North
32 degrees 04 minutes 43 seconds West 210.49 feet to a PK nail found in Gregory
Road; thence North 57 degrees 58 minutes 47 seconds East 165.85 feet to an iron
rod set; thence North 00 degrees 02 minutes 33 seconds West 455.09 feet to an
iron rod found; thence North 83 degrees 34 minutes 06 seconds East 157.13 feet
to an iron rod found; thence South 00 degrees 47 minutes 35 seconds West 956.90
feet to a point found; thence North 88 degrees 52 minutes 32 seconds West 13.88
feet to the Point of Beginning, containing 3.45 acres, in Section 35.


ALSO: A part of the Southwest Quarter of Section 35, Township 22 North, Range 11
East, more particularly described as follows, to-wit: Beginning at a point in
the centerline of Granville & Albany Pike 1,276.0 feet West of the southeast
corner of the Southwest Quarter of Section 35, Township 22 North, Range 11 East;
thence North 01 degree 29 minutes 26 seconds East parallel with the east line of
said Southwest quarter 2,660.27 feet to the north line of said Southwest Quarter
also being the northwest corner of Deed Record 2000 page 8008 as recorded in the
records of Delaware County, Indiana; thence North 89 degrees 14 minutes 04
seconds West and on the north line of said Southwest Quarter 632.62 feet; thence
South 00 degrees 14 minutes 26 seconds West 580.95 feet to an existing fence;
thence North 88 degrees 41 minutes 51 seconds West 126.23 feet to a concrete
post; thence South 00 degrees 22 minutes 07 seconds West on an existing fence
line 1,112.71 feet to its intersection with the north line of Deed Record 1998
Page 6312 as recorded in the records of Delaware County, Indiana; thence North
83 degrees 24 minutes 42 seconds East and on the north line of said Deed Record
1998 Page 6312, 157.13 feet to the northeast corner of said Deed Record 1998
Page 6312; thence South 00 degrees 27 minutes 29 seconds West on the east line
of said Deed Record 1998 Page 6312, 984.53 feet to the Point in the center line
of Granville & Albany Pike (being the southeast corner of said Deed Record 1998
Page 6312); thence South 88 degrees 53 minutes 41 seconds East 566.52 feet to
the Point of Beginning. Estimated to contain 40.0 acres, more or less.

